TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-22-00066-CV



                                  R. K. S. and I. M., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee


              FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-20-001541, THE HONORABLE MADELEINE CONNOR, JUDGE PRESIDING



                            MEMORANDUM OPINION


               R.K.S. (Mother) and I.M. (Father) appeal from the trial court’s decree of

termination following a jury trial. 1 See Tex. Fam. Code § 161.001. The jury found by clear and

convincing evidence that statutory grounds for terminating their parental rights existed and that

termination was in their child’s best interest. See id. § 161.001(b)(1)(E), (O), (2).

               On appeal, the parents’ court-appointed attorneys have filed briefs concluding that

their appeals are frivolous and without merit. See Anders v. California, 386 U.S. 738, 744

(1967); Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex.

App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of

parental rights). The briefs meet the requirements of Anders by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds to be advanced on

       1 We refer to appellants by their initials or as Mother and Father. See Tex. Fam. Code
§ 109.002(d); Tex. R. App. P. 9.8.
appeal. See 386 U.S. at 744; Taylor, 160 S.W.3d at 646–47. The parents’ attorneys have

certified to this Court that they provided copies of the Anders briefs to Mother and Father and

informed them of their right to examine the appellate record and to file a pro se brief. Mother

has filed a pro se brief.

                Upon receiving an Anders brief, we must conduct a full examination of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988). We have reviewed the entire record, including the Anders briefs submitted on the

parents’ behalf and Mother’s pro se brief, and have found nothing that would arguably support

an appeal. Our review included the trial court’s endangerment findings, see Tex. Fam. Code

§ 161.001(b)(1)(E), and we have found no issues that could be raised on appeal with respect to

those findings, see In re N.G., 577 S.W.3d 230, 237 (Tex. 2019). 2 We agree that the appeal is

frivolous and without merit. Accordingly, we affirm the trial court’s decree of termination. 3



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Affirmed

Filed: July 15, 2022


        2  Counsel for Father only addressed the jury’s finding under subsection (O) and not its
endangerment finding under subsection (E), but we have conducted a full examination of the
entire record and agree that the appeal is frivolous.
        3  We deny Father’s counsel’s motion to withdraw as attorney of record. See In re P.M.,
520 S.W.3d 24, 27 (Tex. 2016) (per curiam). We also deny Mother’s Motion for Appointment
of New Appellate Counsel. If Mother or Father, after consulting with counsel, desires to file a
petition for review, their counsel should timely file with the Texas Supreme Court “a petition for
review that satisfies the standards for an Anders brief.” See id. at 27–28.
                                                 2